DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 15 February 2022 has been entered. Claim(s) 1-3, 5-23 remain pending in this application. Claim(s) 4 has been cancelled.  Claim(s) 23 is new.
The amendment to the claims has overcome the claim objection set forth in the office action mailed 24 November 2021.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding Claim 1, in Line 3 “the chamber” should be “the combustion chamber”. Consistent terminology is requested.  
Regarding Claim 13, in Line 4 a semicolon should be added at the end of the limitation to clearly separate the limitation ending at Line 4 and the limitation starting at line 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goddard (U.S. Patent No. 2,709,887), hereinafter Goddard.

Regarding Independent Claim 1, Goddard discloses a rocket propulsion system (Figure 1), comprising: 
a combustion chamber (C) having a curved, inwardly-facing chamber wall (10) enclosing a combustion zone (Figure 1 – the space within the wall, 10, is the combustion zone within the combustion chamber, C), the chamber having generally spherical shape with the curved, inwardly-facing chamber wall exposed to the combustion zone (Figure 1 – the combustion chamber has a spherical shape with the inner surface of the wall, 10, exposed to the combustion zone); and 
a propellant injector (52 and 53) coupled to the combustion chamber (Figure 1 – the propellant injector, 52 and 53, is coupled to the top of the combustion chamber) and having at least one fuel injector nozzle positioned to direct a flow of cooling fuel tangentially relative to the curved, inwardly-facing chamber wall (Figure 1 – Column 1, Lines 21-25 and Line 66 – Column 2, Line 3 – the injector has orifices/injectors that inject fuel tangentially along the wall, 10, for cooling the wall).

Regarding Claim 2, Goddard discloses the invention as claimed and discussed above. Goddard further discloses the at least one fuel injector nozzle includes a spray ring (Figure 1 – the fuel injector, 52 and 53, form a spray ring between the spreader, 53, and the wall, 10), and wherein the system further comprises an engine nozzle (N) positioned downstream of the combustion chamber to receive combustion products produced in the combustion zone (Figure 1 – the nozzle receives the combustion gases from the combustion zone).

Regarding Claim 3, Goddard discloses the invention as claimed and discussed above. Goddard further discloses the curved, inwardly-facing chamber wall does not include cooling flow channels (Figure 1 – the inwardly facing chamber wall, 10, does not have cooling channels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goddard in view of Etheridge (U.S. Patent No. 4,894,986), hereinafter Etheridge.

Regarding Claim 5, Goddard discloses the invention as claimed and discussed above. Goddard does not disclose the propellant injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber.
However, Etheridge teaches an injector for a rocket engine (Column 1, Lines 4-7) with at least one fuel injector nozzle (57) with the propellent injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the inner most injector, 57, injects fuel axially into the combustion chamber – See annotated figure below for clarification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard by replacing the propellant injector of Goddard with the propellant injector of Etheridge and connecting the oxidizer to the injector thereby resulting in the propellent injector further including at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber, as taught by Etheridge, in order to have an injector that provides high efficiency of mixing, while providing cooling to the combustion chamber wall (Etheridge – Column 2, Lines 41-45).

    PNG
    media_image1.png
    660
    833
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Etheridge
Regarding Claim 6, Goddard in view of Etheridge disclose the invention as claimed and discussed above. Etheridge further discloses the propellant injector further includes at least one oxidizer outlet (Figure 4 – Column 3, Lines 26-29 – the ring formed by the pintle, 47, is the oxidizer outlet) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber (Figure 4 – the oxidizer outlet directs the oxidizer transverse to the fuel directed axially into the combustion chamber).
Thus the combination of Goddard in view of Etheridge, as discussed above, will result in the propellant injector further includes at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber, thereby teaching the limitations of Claim 6.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (U.S. Patent No. 3,722,219), hereinafter Spencer, in view of Francais (U.S. Patent No. 3,137,128), hereinafter Francais.

Regarding Independent Claim 7, Spencer discloses a rocket propulsion system (Title), comprising 
a combustion chamber (10); and 
a propellant injector (Figure  – the propellant injector is the structure shown the Figure) coupled to the combustion chamber (Figure – the injector is connected to the left end of the combustion chamber, 10), and including: 
an oxidizer inlet (Column 3, Lines 11-14 – the injector injects oxidizer therefore there must be an oxidizer inlet); 
an oxidizer distributor (50) in fluid communication with the oxidizer inlet (Column 3, Lines 11-14 – the oxidizer inlet feeds the oxidizer distributor and therefore is in fluid communication with the distributor); 
a fuel inlet (16); 
a fuel distributor (48) in fluid communication with the fuel inlet (Figure – the fuel inlet feeds the fuel distributor with the fuel and therefore is in fluid communication with the distributor).
a fuel piston (20)  movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 3-21 – the fuel piston, 20, controls the flow from the inlet to the fuel distributor and therefore is moveably positioned between the inlet and the distributor); an oxidizer piston (22) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 3-21 – the oxidizer piston, 22, controls the flow from the inlet to the oxidizer distributor and therefore is moveably positioned between the inlet and the distributor), wherein the fuel piston and the oxidizer piston are nested relative to each other, and wherein the fuel piston and the oxidizer piston are moveable relative to each other (Figure 1 – Column 3, Lines 19-22 – the fuel piston and oxidizer piston are nested within each other and are independently controlled. Therefore the pistons are moveable relative to each other).
Spencer does not disclose the oxidizer piston positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor.
However, Francais teaches in bipropellant rocket engines that oxidizer is injected into the combustion chamber prior to the injection of the fuel into the combustion chamber (Column 1, Lines 24-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Spencer by operating the injector such that oxidizer is injected into the combustion chamber prior to the injection of fuel, as taught by Francais, thereby resulting in the oxidizer piston being positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor in order to assure proper combustion and avoid undesirable and uncontrollable explosion phenomena (Francais – Column 1, Lines 24-32).

Regarding Claim 8, Spencer in view of Francais disclose the invention as claimed and discussed above. Spencer further discloses the fuel piston is slideable relative to the oxidizer piston (Figure 1 – Column 3, Lines 19-22 – the fuel piston and oxidizer piston are nested within each other and are independently controlled. Therefore the pistons are moveable relative to each other, which as shown in the figure would be sliding left to right relative to one another).

Regarding Claim 9, Spencer in view of Francais disclose the invention as claimed and discussed above. Spencer further discloses the fuel piston and the oxidizer piston each have an annular shape (Figure – Column 2, Lines 59-61 – the pistons are annular sleeves and therefore are annularly shaped), and wherein the fuel piston is positioned within an annulus of the oxidizer piston (Figure – Column 3, Line 9-11 – the fuel piston, 20, is within the annulus of the oxidizer piston, 22).

Regarding Claim 10, Spencer in view of Francais disclose the invention as claimed and discussed above. Spencer further discloses a piston actuator port (Figure – the opening/port through which the actuator, 42, and the drive mechanism, 44, pass is the piston actuator port) in fluid communication with the fuel piston and the oxidizer piston (Figure – the piston actuator port provides the opening to allow the actuator and drive mechanism to be connected to the pistons, 20 and 22, and as shown in the figure provides an open path to the pistons. Therefore the port is in fluid communication with the pistons).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Francais as applied to claim 7 above, and further in view of Thayer (U.S. Patent No. 5,683,033), hereinafter Thayer.

Regarding Claim 14, Spencer in view of Francais disclose the invention as claimed and discussed above. 
Spencer further discloses an exhaust nozzle (Column 1, Lines 15-17 – the rocket engine has a nozzle) coupled to the combustion chamber (Figure  – Column 1, Lines 15-17 - the nozzle is connected to the combustion chamber, 10, to eject the combustion products to produce thrust), the exhaust nozzle having a throat (Column 1, Lines 15-17 –– the nozzle has a throat) and an exit downstream of the throat (Column 1, Lines 15-17 – the nozzle has an exit downstream the throat to expand the combustion gases to produce thrust), the exit having an exit crosssectional area (Column 1, Lines 15-17 – the exit has a cross-sectional area as it is an opening of the nozzle).
Spencer in view of Francais do not disclose the nozzle further including a plurality of injection ports positioned to direct an injected flow transverse to an inner wall of the nozzle; and
a controller operatively coupled to the injection ports to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the nozzle for operation at a first altitude, and (b) cease injection of the fluid at a second altitude greater than the first altitude.
However, Thayer teaches rocket nozzle (Title,) wherein the nozzle further including a plurality of injection ports (110) positioned to direct an injected flow transverse to an inner wall of the nozzle (Figure 8 – the ports direct a flow transverse to the inner wall of the nozzle); and
a controller operatively coupled to the injection ports (Figure 8 – Column 6, Lines 13-20 – the computer controls the valves to control the flow through the ports) to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the nozzle for operation at a first altitude (Figure 8 – Column 10, Lines 47-56 and Column 11, Lines 15-20 – fluid is provided through all the ports at a first altitude corresponding to a first pressure ratio and therefore providing a first expansion ratio, i.e. a reduced effective cross-section area), and (b) cease injection of the fluid at a second altitude greater than the first altitude (Figure 8 – Column 10, Lines 47-56 and Column 11, Lines 15-20 – the fluid flow from all the ports is stopped at a higher altitude corresponding to a second pressure ratio thereby providing a second expansion ratio that is greater than the first).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Spencer in view of Francais by incorporating the nozzle flow system of Thayer into the nozzle of Spencer in view of Francais thereby resulting in a plurality of injection ports positioned to direct an injected flow transverse to an inner wall of the nozzle; and a controller operatively coupled to the injection ports to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the nozzle for operation at a first altitude, and (b) cease injection of the fluid at a second altitude greater than the first altitude, as taught by Thayer, in order to have a rocket nozzle that has a high expansion area ratio, which is operable at low pressure ratios at low altitudes and at high pressure ratios at high altitudes (Thayer – Column 3, Lines 36-39).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge in view of Spencer and Francais.

Regarding Independent Claim 7, Etheridge discloses a rocket propulsion system (Column 1, Lines 4-7), comprising 
a combustion chamber (21); and 
a propellant injector (Figure 4 – the propellant injector is the structure shown Figure 4) coupled to the combustion chamber (Figure 4 – the injector is connected to the left end of the combustion chamber, 21), and including: 
an oxidizer inlet (24); 
an oxidizer distributor (Figure 4 – the passage created by the pintle, 47, and the end wall, 52, is an oxidizer distributor as it distributes the oxidizer into the combustion chamber) in fluid communication with the oxidizer inlet (Figure 4 – the oxidizer inlet feeds the oxidizer distributor and therefore is in fluid communication with the distributor); 
a fuel inlet (35); 
a fuel distributor (57) in fluid communication with the fuel inlet (Figure 4 – the fuel inlet feeds the fuel distributor with the fuel and therefore is in fluid communication with the distributor).
Etheridge does not disclose a fuel piston movably positioned between the fuel inlet and the fuel distributor; 
an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor, wherein the fuel piston and the oxidizer piston are nested relative to each other, and wherein the fuel piston and the oxidizer piston are moveable relative to each other.
However, Spencer teaches a fuel injector for a rocket (Title) with a fuel inlet (16) and fuel distributor (48), an oxidizer inlet (Column 3, Lines 11-14 – the injector injects oxidizer therefore there must be an oxidizer inlet) and an oxidizer distributor (50) and a fuel piston (20)  movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 3-21 – the fuel piston, 20, controls the flow from the inlet to the fuel distributor and therefore is moveably positioned between the inlet and the distributor); an oxidizer piston (22) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 3-21 – the oxidizer piston, 22, controls the flow from the inlet to the oxidizer distributor and therefore is moveably positioned between the inlet and the distributor), wherein the fuel piston and the oxidizer piston are nested relative to each other, and wherein the fuel piston and the oxidizer piston are moveable relative to each other (Figure 1 – Column 3, Lines 19-22 – the fuel piston and oxidizer piston are nest within each other and are independently controlled. Therefore the pistons are moveable relative to each other).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Etheridge by incorporating pistons between the inlet and distributor of both the fuel and oxidizer, as taught by Spencer, thereby resulting in a fuel piston being movably positioned between the fuel inlet and the fuel distributor and an oxidizer piston being movably positioned between the oxidizer inlet and the oxidizer distributor, wherein the fuel piston and the oxidizer piston are nested relative to each other, and wherein the fuel piston and the oxidizer piston are moveable relative to each other in order to allow for adjustment of the mixture ratio of fuel and oxidizer and variable adjustments to allow for correction of propellant flow during temperature and pressure fluctuations (Spencer – Column 2, Lines 13-18).
Etheridge in view of Spencer do not disclose the oxidizer piston positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor.
However, Francais teaches in bipropellant rocket engines that oxidizer is injected into the combustion chamber prior to the injection of the fuel into the combustion chamber (Column 1, Lines 24-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Etheridge in view of Spencer by operating the injector such that oxidizer is injected into the combustion chamber prior to the injection of fuel, as taught by Francais, thereby resulting in the oxidizer piston being positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor in order to assure proper combustion and avoid undesirable and uncontrollable explosion phenomena (Francais – Column 1, Lines 24-32).

Regarding Claim 13, Etheridge in view of Spencer and Francais disclose the invention as claimed and discussed above. Etheridge further discloses the propellant injector includes:
cooling flow orifices (Figure 4 – Column 2, Lines 30-32 - the radially outer most orifices, 57, provide a flow of fuel along the wall of the combustion chamber for cooling purposes) positioned to direct a first portion fuel tangentially relative to a curved inner wall of the combustion chamber (Figures 1 and 2 – Column 2, Lines 30-32 – the radially outer most orifices, 57, direct the flow of fuel along the sidewall and therefore tangentially to the side wall; Further it is noted the walls of the combustion chamber form a cylindrical chamber therefore the walls are curved as they have a circular cross-section; therefore the tangential flow of fuel is along the curved inner walls of the combustion chamber);
a fuel flow outlet (Figure 4 – the radially inner most orifices, 57, are fuel outlets) positioned to direct a second portion of fuel axially into the combustion chamber (Figure 4 – the fuel flow outlets, 57, direct a second portion of fuel axially into the combustion chamber); and
an oxidizer outlet (Figure 4 – the outlet of the passage formed by the pintle, 47 and the end wall, 52, is the oxidizer outlet ) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the second portion of fuel (Figure 4 – the oxidizer is directed radially outward across/transverse to the axially injection second portion of fuel).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Etheridge in view of Spencer and Francais as applied to claim 7 above, and further in view of Chrones (U.S. Patent No. 6,185,927), hereinafter Chrones.

Regarding Claim 12, Etheridge in view of Spencer and Francais disclose the invention as claimed and discussed above. 
Etheridge further discloses the oxidizer distributer is positioned to direct a spray of oxidizer radially outwardly (Figure 4 – the oxidizer is directed by the distributor radially outward across/transverse to the axially injection second portion of fuel), and wherein the fuel distributer includes a fuel outlet (Figure 4 – the radially inner most orifices, 57, are fuel outlets) positioned to direct a cylindrical flow of fuel transversely to and through the spray of oxidizer (Figure 4 -  Column 3, Lines 59-62– the radially inner most orifices, 57, are formed in an annular shape and therefore directed a cylindrical shaped flow of fuel transverse/across the spray of oxidizer). 
Etheridge in view of Spencer and Francais do not disclose the oxidizer distributor includes a plurality of oxidizer outlet orifices.
However, Chrones teaches a rocket propellant injector (Title) with an oxidizer distributer that directs the flow radially outward (Figure – the oxidizer is projected through the outlet, 54 and 86, radially outward) wherein the oxidizer distributer includes a plurality of oxidizer outlet orifices (Column 3, Lines 7-11 – the oxidizer distributer is a plurality of openings/orifices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Etheridge in view of Spencer and Francais by replacing the annular oxidizer outlet of the oxidizer distributor with a plurality of oxidizer outlets, as taught by Chrones, in order to meter the flow of propellant is the most desired fashion (Chrones – Column 3, Lines 9-11).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffino (U.S. Pre-grant Publication 2016/0069299), hereinafter Ruffino, in view of Goddard.

Regarding Independent Claim 15, Ruffino discloses a reusable space vehicle system (Paragraph 0002 and 0037), comprising:
a reusable horizontal takeoff/horizontal landing (HTHL), ground-assisted single-stage-to-orbit (SSTO) spaceplane (Paragraphs 0002 and 0037  - the system is a space plane that is a single stage to orbit/height requiring anaerobic propulsion means, and takes off and lands as a normal aircraft can and therefore is horizontal takeoff and landing with ground assistance); and
a rocket propulsion system (Paragraph 0007 – the space plane has a rocket prolusion system), carried by the spaceplane (Paragraph 0007 – the space plane carries the rocket engine), and including:
a combustion chamber (Paragraph 0007 – the rocket propulsion system has a combustion chamber).
Ruffino does not disclose the combustion chamber having a curved inwardly-facing chamber wall enclosing a combustion zone, the chamber having generally spherical shape with the curved, inwardly-facing chamber wall exposed to the combustion zone; and
a propellant injector coupled to the combustion chamber and having at least one fuel injector nozzle positioned to direct a flow of cooling fuel tangentially relative to the curved,  inwardly-facing chamber wall.
However, Goddard teaches a rocket propulsion system (Figure 1), comprising: 
a combustion chamber (C) having a curved, inwardly-facing chamber wall (10) enclosing a combustion zone (Figure 1 – the space within the wall, 10, is the combustion zone within the combustion chamber, C), the chamber having a generally spherical shape with the curved, inwardly-facing chamber wall exposed to the combustion zone (Figure 1 – the combustion chamber has a spherical shape with the inner surface of the wall, 10, exposed to the combustion zone); and 
a propellant injector (20, 21, 22, 30, 31, 32, 40, 41, 52 and 53) coupled to the combustion chamber (Figure 1 – the propellant injectors, 40, 52 and 53, is coupled to the top of the combustion chamber) and having at least one fuel injector nozzle (Figure 1 – the orifices of the injector, 52 and 53, and the nozzles, 40, are multiple fuel injector nozzles) positioned to direct a flow of cooling fuel tangentially relative to the curved, inwardly-facing chamber wall (Figure 1 – Column 1, Lines 21-25 and Line 66 – Column 2, Line 3 – the injector, 52 and 53, has orifices/injectors that are positioned to inject fuel tangentially along the wall, 10, for cooling the wall).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino by replacing the rocket propulsion system of Ruffino with the propulsion system of Goddard resulting in the combustion chamber having a curved inwardly-facing chamber wall enclosing a combustion zone, the chamber having generally spherical shape with the curved, inwardly-facing chamber wall exposed to the combustion zone; and a propellant injector coupled to the combustion chamber and having at least one fuel injector nozzle positioned to direct a flow of cooling fuel tangentially relative to the curved,  inwardly-facing chamber wall, as taught by Goddard, in order have a propulsion system that has more effective cooling (Goddard – Column 1, Lines 24-25) by having combustion occurring in zonal areas within the combustion chamber spaced apart from the side walls (Goddard – Column 1, Lines 29-31).

Regarding Claim 16, Ruffino in view of Goddard disclose the invention as claimed and discussed above. Goddard further discloses the curved, inwardly-facing chamber wall does not include cooling flow channels (Figure 1 – the inwardly facing chamber wall, 10, does not have cooling channels). Thus the combination of Ruffino in view of Goddard, as discussed above, disclose the limitations of Claim 16.

Regarding Claim 17, Ruffino in view of Goddard disclose the invention as claimed and discussed above. Goddard further discloses the at least one fuel injector nozzle is spaced apart from the curved, inwardly-facing chamber wall. (Figure 1 – nozzles, 40, of the fuel injector are spaced apart from the curved, inwardly-facing chamber wall). Thus the combination of Ruffino in view of Goddard, as discussed above, disclose the limitations of Claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffino in view of Goddard as applied to claim 15 above, and further in view of Etheridge.

Regarding Claim 18, Ruffino in view of Goddard disclose the invention as claimed and discussed above. Ruffino in view of Goddard do not disclose the propellant injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber; and 
at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber.
However, Etheridge teaches an injector for a rocket engine (Column 1, Lines 4-7) with at least one fuel injector nozzle (57) with the propellent injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the inner most injector, 57, injects fuel axially into the combustion chamber – See annotated figure below for clarification); and
at least one oxidizer outlet (Figure 4 – Column 3, Lines 26-29 – the ring formed by the pintle, 47, is the oxidizer outlet) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber (Figure 4 – the oxidizer outlet directs the oxidizer transverse to the fuel directed axially into the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Goddard by replacing the propellant injector, 52 and 53, located at the top of the combustion chamber of Ruffino in view of Goddard with the propellant injector of Etheridge and connecting the oxidizer to the injector thereby resulting in the propellent injector further including at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber; and at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber, as taught by Etheridge, in order to have an injector that provides high efficiency of mixing, while providing cooling to the combustion chamber wall (Etheridge – Column 2, Lines 41-45).

    PNG
    media_image1.png
    660
    833
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Etheridge



Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffino in view of Goddard as applied to claim 15 above, and further in view of Stein (U.S. Patent No. 3,170,286), hereinafter Stein.

Regarding Claim 19, Ruffino in view of Goddard teach the invention as claimed and discussed above.  Goddard further discloses a fuel inlet (50) and a fuel distributor (Figure 1 – the passage between the wall, 10, and the spreader, 53, is a fuel distributor) in fluid communication with the fuel inlet (Figure 1 – the fuel inlet feeds the fuel to the fuel distributor therefore the distributor is in fluid communication with the inlet), the fuel distributer including the at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly along the curved, inwardly-facing chamber wall (Figure 1 – Column 1, Lines 21-25 and Line 66 – Column 2, Line 3 – the distributor has an outlet/injector/nozzle, 52 and 53, has orifices/injectors that are positioned to inject fuel tangentially along the curved wall, 10, for cooling the wall).
Ruffino in view of Goddard do not disclose the propellant injector includes:
an oxidizer inlet;
an oxidizer distributor in fluid communication with the oxidizer inlet;
a fuel piston movably positioned between the fuel inlet and the fuel distributor;
an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston open a fuel flow path between the fuel inlet and the fuel distributor;
However, Stein teaches a rocket propulsion system (Figure 1), with a propellant injector (16) including:
an oxidizer inlet (Figure 1 – Column 3, Lines 45-48);
an oxidizer distributor (30) in fluid communication with the oxidizer inlet (Figure 1 – Column 3, Lines 45-48 – the oxidizer flows from the inlet to the distributer);
a fuel inlet (85);
a fuel distributor (44) in fluid communication with the fuel inlet (Column 3, Line 72- Column 4, Line 2 – the fuel flows from the inlet to the distributor);
a fuel piston (48) movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 32-35 and Column 4, Lines 2-10 – the fuel piston is moveable positioned such that it can stop the flow of fuel and therefore is between the inlet and the distributor);
an oxidizer piston (64) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 45-56 – the oxidizer piston is in the flow path from the oxidizer inlet to the distributor), and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 – the piston, 66, is used press against the fuel piston to stop the flow of fuel and further provide movement of the oxidizer piston such that the oxidizer flow is stopped;  Therefore a reverse of the operation would see the oxidizer flow path opened before the fuel flow path is opened).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Goddard, by connecting the oxidizer to the injector, 52 and 53, of Ruffino in view of Goddard and modifying the propellant injector to have a control mechanism, as taught by Stein, resulting in the injector including an oxidizer inlet; an oxidizer distributor in fluid communication with the oxidizer inlet; a fuel piston movably positioned between the fuel inlet and the fuel distributor;  an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston open a fuel flow path between the fuel inlet and the fuel distributor;, as taught by Stein, in order to provide make the combustion chamber have high combustion efficiency (Stein - Column 1, Lines 23-25) and a shut-off apparatus located as close to the injector as possible thus providing optimum control (Stein – Column 1, Lines 35-37).

Regarding Claim 20, Ruffino in view of Goddard and Stein disclose the invention as claimed and discussed above. Ruffino in view of Goddard and Stein, as discussed so far, do not disclose a piston actuator port in fluid communication with the fuel piston and the oxidizer piston; and wherein
the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level.
However, Stein further teaches a piston actuator port (80) in fluid communication with the fuel piston and the oxidizer piston (Figure 1 – Column 3, Lines 65-70 and Column 5, Line 58 – Column 6, Line 3 – the actuator port provides fluid to drive the piston, 66, to contact and drive the fuel and oxidizer pistons and is provided fluid from the tank that provides fluid to pressurize the oxidizer tank where the oxidizer flows to be in contact with both the fuel and oxidizer pistons, therefore the port is in fluid communication with the fuel and oxidizer pistons); and wherein
the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston is in contact with the outer surface of the oxidizer piston where the fuel piston drives both the fuel piston and oxidizer piston to a closed position) when a pressure at the actuator port is at a first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston and oxidizer piston are driven to a closed position when the pressure provided by the port is at a first level), and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 - the fuel piston and oxidizer piston move to an open position when the pressure provided by the port is at a second level which is less than the first level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ruffino in view of Goddard and Stein by making the injector include a piston actuator port in fluid communication with the fuel piston and the oxidizer piston; and wherein the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level, as taught by Stein, for the same reasons as discussed above for Claim 19.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffino in view of Goddard as applied to claim 15 above, and further in view of Reinicke (U.S. Pre-grant Publication 2006/0225794), hereinafter Reinicke, and Teacherson (U.S. Pre-grant Publication 2010/0044494), hereinafter Teacherson.

Regarding Claim 21, Ruffino in view of Goddard disclose the invention as claimed and discussed above.
Ruffino in view of Goddard do not disclose an oxidant tank coupled to the propellant injector;
an exit vent coupled to the oxidant tank and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value; and
an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Goddard further teaches teaches an oxidant tank (Figure 1 – Column 1, Lines 54-60 – the oxidizer supply pipe, 37, provides oxidizer to the injector from a source, which on a rocket is an oxidant tank) coupled to the propellant injector (Figure 1 – Column 1, Lines 54-60 – the oxidant source/tank is connected to the injector via conduits as shown in Figure 1).
Thus the combination of Ruffino in view of Goddard, as discussed above, will result in the system comprising an oxidant tank coupled to the propellant injector.
Ruffino in view of Goddard, as discussed so far, do not disclose an exit vent coupled to the oxidant tank and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value; and
an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Reinicke teaches a rocket propellant tank system (Paragraph 0001) with a tank (Figure 1 -Paragraph 0006 – the valve is connected to a tank) that includes an exit vent (Paragraph 0006 – the valve is an exit vent) coupled to the tank (Paragraph 0006 – the exit vent is coupled t the tank) and being configured to release fluid from the tank when a pressure differential across a wall of the tank exceeds a threshold value (Paragraph 0006 – the valve vents fluid when the pressure in the tank is too high and therefore the pressure differential across the wall exceeds a threshold valve, since the pressure differential is directly based on the internal pressure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Goddard by including an exit vent coupled to the oxidant tank, of Ruffino in view of Goddard, and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value, as taught by Reinicke, in order to prevent over pressurization and allow safe operation of the tank (Reinicke – Paragraph 0002).
Ruffino in view of Goddard and Reinicke do not disclose an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Teacherson teaches a space vehicle (Abstract) with a tank (30) wherein the tank has an entry vent (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent) coupled to the tank (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent that is coupled to the tank) and positioned to permit air entry into the tank during vehicle descent (Paragraph 0048 – the air is permitted into the tank during descent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Goddard and Reinicke by including an entry vent coupled to the oxidant tank, of Ruffino in view of Goddard and Reinicke, and positioned to permit air entry into the oxidant tank during vehicle descent, as taught by Teacherson, in order to re-pressurized the tank and to allow the propulsion system to be purged of propellant remnants thereby making the vehicle fully “safed” (Teacherson – Paragraphs 0048 and 0049).

Allowable Subject Matter
Claim 23 is allowed.

Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The limitations “the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level” along with the remaining limitations of Claim 11 are not taught or fairly suggested in the prior art of record. 
Spencer discloses a fuel piston, 20, and oxidizer piston, 22, which are nested, as required for Claim 7, but does not disclose the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level.  Further it would not be obvious to one of ordinary skill in the are to have modified Spencer to have the fuel piston drive the oxidizer piston as Spence explicitly states in Column 3, Lines 9-21 that the pistons move independently from each other for the purpose of controlling the mixture ratio of the propellants.

The limitations “a check valve coupled to the fuel tank and being configured to close at a preselected pressure corresponding to a non-zero altitude; and an entry vent coupled to the fuel tank and configured to release at a selected pressure differential to permit air entry into the fuel tank during vehicle descent” along with the remaining limitations of Claims 22 and 23 are not taught or fairly suggested in the prior art of record.

Reinicke teaches a rocket propellant tank system (Paragraph 0001) with a tank (Figure 1 -Paragraph 0006 – the valve is connected to a tank) that includes an exit vent (Paragraph 0006 – the valve is an exit vent) coupled to the tank (Paragraph 0006 – the exit vent is coupled t the tank) and being configured to release fluid from the tank when a pressure differential across a wall of the tank exceeds a threshold value (Paragraph 0006 – the valve vents fluid when the pressure in the tank is too high and therefore the pressure differential across the wall exceeds a threshold valve, since the pressure differential is directly based on the internal pressure) but does not teach a check valve coupled to the fuel tank and being configured to close at a preselected pressure corresponding to a non-zero altitude; and an entry vent coupled to the fuel tank and configured to release at a selected pressure differential to permit air entry into the fuel tank during vehicle descent.
Teacherson teaches an entry vent (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent) coupled to the tank (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent that is coupled to the tank) and positioned to permit air entry into the tank during vehicle descent (Paragraph 0048 – the air is permitted into the tank during descent) but does not teach the entry valve configured to release at a selected pressure differential to permit air into the fuel tank during descent.
 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
In response to Applicant’s argument that in Etheridge the cooling flow is not tangential to the wall since the wall is cylindrical it is respectfully pointed out that the definition of tangential from Merriam-Webster is “touching lightly” and thus is the cooling flow from Etheridge flow along the chamber walls, which are curved due to having a cylindrical shape, then Etheridge has a broadest reasonable interpretation of the cooling flow being injected tangentially to the curved wall.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741